DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberl et al. (PGPUB 20020036750) in view of Francis et al. (PGPUB 20130194548)..

Regarding claim 1, Eberl discloses a scanning laser ophthalmoscope ([0043]) comprising: 

a scanner configured to scan the laser light emitted from the light source two-dimensionally (HSS and/or VSS, [0094] and [0099] ); 
a guide mirror configured to guide the laser light scanned by the scanner to a fundus of an eye of a subject (BG); 
a guide mirror holder comprising a structure configured to be fixed to a head of the subject (Fig. 5), wherein the scanner and the guide mirror are the guide mirror holder (Fig. 5); 
a light receiver (Light passes back through the device towards the recording unit) configured to receive reflected light of the laser light reflected on the fundus ([0106]); and 
an image generator configured to generate a fundus image based on the reflected light received by the light receiver (SP processes the signal to be sent to the BVC, the image processing computer, for display [0079]), 
wherein the guide mirror is disposed on a path connecting the scanner and the fundus of the eye of the subject, and held in front of the eye of the subject by the guide mirror holder in a predetermined positional relationship with the eye of the subject (BG is placed directly in front of the eye as shown in Figs. 3 and 4 and receives the light signal back from the eye for propagation through the system towards the receiving unit. BG is a part of the spectacles worn by the wearer as shown in Fig. 5, and therefore have a predetermined physical relationship with the eye of the wearer).
Eberl discloses wherein the light source is configured to be capable of simultaneously or selectively emitting first laser light and second laser light ([0210]), the first laser light comprising a wavelength in an infrared range used in acquiring the fundus image of the eye of the subject ([0210]), the second laser light comprising a wavelength in a visible range ([0210]).
Eberl does not disclose the light source configured to irradiate the fundus of the eye of the subject with the second laser light such that a photogene of the second laser light is recognized as a fixation target in a form of figure, and
the first laser light and the second laser are simultaneously emitted in a target presentation area, and only the first laser light is emitted in an area other than the target presentation area.

the first laser light and the second laser are simultaneously emitted in a target presentation area, and only the first laser light is emitted in an area other than the target presentation area ([0047] where it may include multiple laser generators in a single unit that are used for imaging and presenting fixation targets).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Eberl and Francis such that a laser emitted a visible wavelength fixation target motivated by reducing the cost of the device ([0047] including each light into a single light assembly reduces the need to manufacture or purchase additional assemblies).

Regarding claim 5, modified Eberl discloses wherein the light source is configured change a wavelength of laser light to be emitted therefrom, and the light source selectively emits the first laser light and the second laser light by controlling the wavelength of the laser light emitted from the light source ([0210] of Eberl and [0047] of Francis).

 Regarding claim 6, modified Eberl discloses wherein the light source comprises a first laser light emitter configured to emit the first laser light and a second laser light emitter configured to emit the second laser light, and the light source is configured to be capable of simultaneously or selectively being in a state in which the first laser light is emitted from the first laser light emitter and a state in which the second laser light is emitted from the second laser light emitter ([0210] of Eberl and [0047] of Francis).

Regarding claim 7, Eberl discloses further comprising: 
a split mirror configured to split the reflected light of the laser light reflected on the fundus (SUS as seen in at least Figs. 3 and 4), wherein the light receiver is configured to receive the reflected light split by the split mirror (As seen in Figs. 3 and 4), the split mirror is disposed at the guide mirror holder (Figs. 3 .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberl in view of Yamazaki (PGPUB 20150042950).

Regarding claim 3, Eberl does not explicitly disclose wherein the guide mirror comprises a free-
form surface or a combined structure of a free-form curve and a diffraction surface.
However, Yamazaki teaches a SLO device ([0014]) comprising free-from mirrors ([0026]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of
the invention to combine Eberl and Yamazaki such that the guide mirror comprised a free-form surface motivated by correcting eccentric aberration ([0009]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberl in view of Francis and further in view of Podoleanu et al. (PGPUB 20040233457).

Regarding claim 8, modified Eberl discloses the scanner (HSS and/or VSS, [0094] and [0099]) emitting a plurality of merged laser light signals to the eye (Fig. 4) and Francis teaches a dichroic beamsplitter ([0008]), but does not disclose further comprising a cold mirror positioned downstream of the first laser light and second laser light, the cold mirror configured to merge the first laser light and second laser light into a coaxial laser light and guide the coaxial laser light to the scanner.
However, Podoleanu teaches a laser scanning system comprising a cold mirror (123 [0231]) positioned downstream of the first laser light and second laser light (Fig. 4), the cold mirror configured to merge the first laser light and second laser light into a coaxial laser light and guide the coaxial laser light to an optical element (Fig. 4).
.

 

Response to Arguments
Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive.

Applicant states on page 6 of their remarks Eberl discloses a receiving channel that encompasses the visible and infrared range and does not disclose that a light source presents a fixation target. While the office agrees Eberl does not explicitly disclose a visible “fixation target” they do teach displaying visible images ([0151]) to aid in visual tasks.  The applicant argues because of the above, Eberl fails to disclose emitting visible and infrared signals simultaneously. The applicant the states “However, Francis does not disclose how to emit the visible laser, which presents the fixation target and other laser.” The office does not disagree that Francis does not explicitly disclose how to emit the laser. However, the prior art is understood to be written at a level of one having ordinary skill in the art. It is not necessary for Francis to disclose how to emit a laser light since it is a well understood and commonly used light source. Further, Eberl illustrates how laser lights pass through a system in Fig. 4 and Francis discloses similar functionality through all of their embodiments (Figs. 5 and 6A for example). Francis teaches in [0047] that a plurality of laser lights may be used for infrared and visible light illumination for imaging (infrared) and fixation target assistance (visible). Finally, [0008] of Francis states that the fixation target is illuminated on the eye so that it may be imaged and [0048] states that the fixation target is placed while the eye is being scanned.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required.  In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  MPEP § 2131.
It is noted that "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting  In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))." MPEP §2123. 
  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872